Name: Commission Implementing Regulation (EU) No 1095/2014 of 16 October 2014 on the issue of licences for the import of garlic in the subperiod from 1 December 2014 to 28Ã February 2015
 Type: Implementing Regulation
 Subject Matter: America;  agricultural policy;  tariff policy;  plant product;  cooperation policy;  Asia and Oceania;  trade
 Date Published: nan

 17.10.2014 EN Official Journal of the European Union L 299/27 COMMISSION IMPLEMENTING REGULATION (EU) No 1095/2014 of 16 October 2014 on the issue of licences for the import of garlic in the subperiod from 1 December 2014 to 28 February 2015 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 341/2007 (3) opens and provides for the administration of tariff quotas and introduces a system of import licences and certificates of origin for garlic and other agricultural products imported from third countries. (2) The quantities for which A licence applications have been lodged by traditional importers and by new importers during the first seven working days of October 2014, pursuant to Article 10(1) of Regulation (EC) No 341/2007 exceed the quantities available for products originating in China. (3) Therefore, in accordance with Article 7(2) of Regulation (EC) No 1301/2006, it is now necessary to establish the extent to which the A licence applications sent to the Commission by 14 October 2014 can be met in accordance with Article 12 of Regulation (EC) No 341/2007. (4) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Applications for A import licences lodged pursuant to Article 10(1) of Regulation (EC) No 341/2007 during the first seven working days of October 2014 and sent to the Commission by 14 October 2014 shall be met at a percentage rate of the quantities applied for as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 238, 1.9.2006, p. 13. (3) Commission Regulation (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries (OJ L 90, 30.3.2007, p. 12). ANNEX Origin Order number Allocation coefficient Argentina  Traditional importers 09.4104 100 %  New importers 09.4099 100 % China  Traditional importers 09.4105 52,561008 %  New importers 09.4100 0,407882 % Other third countries  Traditional importers 09.4106 100 %  New importers 09.4102  : No application for a licence has been sent to the Commission.